BEER, Judge.
Though collateral issues exist, this case turns upon the correctness of a factual and legal determination by the trial court that a vehicle, subject to a chattel mortgage in favor of appellant, American Bank, was seized and held by them without recourse to law and without the owner’s consent.
Finding that no manifest error has been demonstrated in this determination, we conclude, a fortiori, that a writ of attachment against certain real property owned by ap-pellee which sought to secure a potential deficiency judgment was properly dissolved by the trial court and, thus, forms a valid basis for the assessment of reasonable damages and attorneys’ fees in connection therewith. See our opinion in Safety Finance Service, Inc. v. Nevett, 270 So.2d 260 (La.App.4th Cir., 1972).
The award of six hundred dollars in attorneys’ fees and six hundred dollars in damages seems fair under the circumstances and represents no abuse of discretion.
We conclude the answer to the appeal seeking additional attorneys’ fees should be rejected.
The judgment is affirmed, at appellant’s cost.

AFFIRMED.